DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the Amendment filed on 07/01/22.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “responsive to determining that a native language of a first user is different from a target language of a message to be transmitted by the first user to a second user, creating, by one or more computer processors, a translation model based on a plurality of language efficacies of the first user; determining, by one or more computer processors, an optimal action associated with a translation of the message from the native language to the target language based on the created translation model and a language efficacy of the first user in the native language; performing, by one or more computer processors, the determined optimal action; and responsive to determining that the native language of the first user and the target language of the message to be transmitted by the first user to the second user is the same, determining, by one or more computer processors, an efficacy of the second user in the target language; responsive to determining that the determined efficacy of the second user in the target language is less than a threshold efficacy, summarizing, by one or more computer processors, the message in the native language to be transmitted by the first user to the second user; and transmitting, by one or more computer processors, the message translation comprising the performed optimal action to the second user”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 07/01/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652